Citation Nr: 1228481	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  06-29 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable disability rating for the residuals of an injury to the right great toe. 

2.  Entitlement to a compensable disability rating for a scar of the forehead as a residual of a shell fragment wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from July1968 to November 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously before the Board in October 2009 and June 2011 and remanded for additional development and readjudication.  


FINDINGS OF FACT

1.  The Veteran failed to report for scheduled VA examination in July 2011 without good cause.  The examination was needed to determine whether he meets the schedular criteria for higher disability ratings. 

2.  The Veteran's right great toe injury residuals are primarily manifested by pain with walking, but do not equate to moderate malunion or nonunion of the tarsal or metatarsal bones.

3.  The Veteran's forehead scar does not result in any characteristic of disfigurement or other disabling manifestation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residuals of a right great toe injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §4.71a. Diagnostic Code (DC) 5283 (2011).


2.  The criteria for a compensable disability rating for a forehead scar as a residual of a shell fragment wound have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7800 (2008); 38 C.F.R. § 4.118, DC 7800 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In a pre-adjudication letter dated in November 2005, along with subsequent letters in December 2009 and May 2010, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  These letters also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  They also notified the Veteran of the types of evidence that may reflect a worsening of his service-connected right great toe and forehead scar disabilities, including the nature and symptoms of the condition; the severity and duration of the symptoms; the impact of the condition and symptoms on employment and daily life; ongoing treatment records; recent Social Security determinations; statements from employers as to job performance, lost time or other information regarding how the condition affects his ability to work; and statements from people who have witnessed how the claimed disability affects him.  Vazquez-Flores v. Shinseki, supra.  

The timing defect of this correspondence was cured by the RO's subsequent readjudication of the claims and issuance of a supplemental statement of the case in May 2012.  Thus, the Board concludes that all required notice has been given to the Veteran.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim adjudicated herein.  His in-service and pertinent post-service treatment reports are of record and the Board considered the medical evidence of record and determined that it would be beneficial for the Veteran to be examined to obtain a current and complete picture of his right great toe and forehead scar disabilities.  The Veteran was scheduled for a VA examination in July 2011, but failed to appear for it and did not provide a justification for his failure to report.  

Individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a).

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause fails to report for such examination, or reexamination action in accordance with this section shall be taken.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.   

There is no indication that the Veteran did not receive notice of the VA examination and neither he nor his representative has requested that the examination be rescheduled.  The Board notes in passing that the Veteran did appear for a VA dental examination in August 2010.  In a post-remand brief, the appointed representative acknowledged the Veteran's failure to report, but argues that the claims should be granted based solely on the Veteran's contention that his disabilities had increased in severity.  There is also no indication of any outstanding records that are necessary to decide the Veteran's claims.  In particular, he did not identify any further records in response to VCCA letters sent after the 2011 remand, in June 2011 and July 2011, which requested him to identify any pertinent, outstanding VA or private treatment records.  

The VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the Veteran's failure to fully cooperate with the development process, as summarized above, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate his claims.  The appeal will be based on the evidence of record.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran contends that his service-connected right great toe injury residuals and forehead scar are more disabling than reflected in the current noncompensable disability ratings.  He requested an increase in his disability ratings in July 2005. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit-of-the-doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

As noted previously, the RO arranged for the Veteran to undergo VA examination in July 2011.  However, he failed to report for the scheduled examination, and his failure to cooperate with the requested VA examination served only to deprive the Board of critical, clarifying medical evidence which might have helped support his claims.  Unfortunately, the only available evidence shown to have been based upon a thorough examination of the Veteran and a review of the medical record is a November 1972 VA examination report.  

The 1972 VA examination report shows the Veteran sustained a crushing injury to the big toe of his right foot and sustained small shrapnel wounds to his face during service.  He was not hospitalized for either of these injuries.  His primary complaint at that was of a sensitive right big toe.  Examination revealed the Veteran walked without a limp and could walk on his heels and toes without difficulty.  He had full range of motion of the toes and the right great toe showed no deformity of the toe itself.  The medial one-quarter of the toenail had been removed and there was no inflammation or infection about the toenail.  There was full range of motion in the metatarsophalangeal and interphalangeal joints.  X-rays of the right great toe showed two small smoothly rounded pieces of bone at the tip of the terminal phalanx, consistent with an old injury.  They were only seen at the end of the tuft, terminal toe with nothing else remarkable noted.  The diagnosis was residuals of crushing injury to the right great toe.  

There were no complaints related to the shrapnel wounds to the face.  Examination of the face showed a 2 millimeter (mm) pigmented scar which was not tender or adherent.  It was just above the left eyebrow and was not considered disfiguring.  The diagnosis was scar of small fragment wound of the forehead not considered disfiguring.  

In connection with his current claim for increase, the Veteran submitted several statements from individuals describing how his right great toe symptoms affect his ability to walk.  The Veteran appeared to favor his right foot when walking and walking more than few yards caused swelling in his right calf.  

Since the November 1972 VA examination, and the issuance of the November 1973 rating decision that established service connection for the right great toe and forehead scar, very few treatment records pertaining to the Veteran's disabilities have been associated with the claims folder.

The claims folder shows the Veteran had been incarcerated at the Arkansas Department of Corrections beginning in June 2001.  He submitted some records of medical treatment from that facility dated in 2006 and 2007, which show that he was authorized to report to the infirmary on a monthly basis for foot soaks and toenail clipping.  These records also show he was seen by a foot specialist for treatment of a fungal infection of the right great toe.  The diseased part of the toenail had been removed and the doctor indicated that the toe would completely grow back normally in about a year.  The Veteran complained afterwards that he had a hard time walking on his right foot after the toenail trimming.  

The Veteran also submitted an undated photo of his right great toe, showing what appeared to be discoloration of the right great toenail. 

While this more recent evidence shows the Veteran generally reported increased right great toe pain, it does not indicate a worsening in range of motion or otherwise provide specific clinical findings regarding the right great toe.  There is also no indication in the record that the Veteran has sought or received regular treatment for his right great toe or his forehead scar, since his release from prison in August 2008.  


I.  Right Great Toe

The Veteran's service-connected right great toe injury residuals are currently rated as noncompensably disabling under DC 5283.  

Under DC 5283, malunion or nonunion of the tarsal or metatarsal bones is assigned a 10 percent evaluation where it is moderate, a 20 percent evaluation where it is moderately severe, or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, (2011).  Similarly, under DC 5284, other foot injuries are assigned a 10 percent evaluation if the disability is moderate, a 20 percent evaluation if the disability is moderately severe, or a 30 percent evaluation if the disability is severe.  Id.  Much of this distinction here is inconsequential because the rating criteria under both diagnostic codes are essentially identical in using the terms "moderate, moderately severe, and severe" to describe the extent of resulting functional impairment.  Therefore, the same schedular rating will follow regardless of which of these diagnostic codes are used.  

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

Applying the regulations to the facts in the case, the Board finds that the evidence is against the assignment of a compensable disability rating for the Veteran's right great toe.  Both the medical evidence and the Veteran's statements reflect that the predominant symptom appears to be pain, which purportedly causes difficulty walking.  However, for purposes of evaluating this disorder the subjective descriptions must be reviewed in light of the objective findings.  In this respect, the evidence of record does not show much in the way of treatment for the right great toe beyond toenail trimming and foot soaks.  In fact, the only objective clinical findings are from the 1972 VA examination report which show two small pieces of bone at the tip of the terminal phalanx.  There was no medical evidence of other residual impairment of the right great toe suggestive of a compensable disability evaluation.  Range of motion was full and there was no objective evidence of painful motion, fatigue, lack of endurance, instability, or gait abnormality.  Here the Board is faced with evidence of minimal symptomatology associated with injury residuals of the right great toe and a diagnostic code that requires moderate symptomatology in order to assign a compensable evaluation.  

While the term "moderate" is not specifically defined by the regulation, a review of other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability somewhat greater than that experienced by the Veteran.  For example, a compensable rating may also be assigned in cases where the Veteran has claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  See 38 C.F.R. § 4.71a, DC 5278 (2011).  The Veteran's disability, which primarily has been reported to cause pain with walking or prolonged standing, does not rise to such levels.  While the Board considers his reports of chronic pain competent, in the absence of sufficient objective medical evidence, the Board is unable to assess the credibility of such assertions and therefore, must conclude that even if credible, this complaint alone does not raise the severity of his disability to the more than slight level.  That is to say, the record does not reflect that the Veteran has sufficient impairment to conclude his disability is moderate.

The Board has also considered DeLuca v. Brown, 8 Vet. App. 202 (1995, in reaching its conclusion in this case.  However, the record does not include evidence that is both credible and persuasive documenting any additional functional limitation which would warrant a compensable rating under the application rating criteria.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45 have been considered, but they do not provide a basis for the assignment of a compensable rating.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not require a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the noncompensable disability rating adequately compensates him for any painful motion and function loss.  

Higher ratings may also be assigned to several other foot disabilities, if shown.  These are flatfoot (DC 5276), weak foot (DC 5277), metatarsalgia (DC 5279), hallux valgus (DC 5280), and hammertoe (DC 5282).  38 C.F.R. § 4.71a (2011).  However, the medical evidence does not show that any of these conditions have been demonstrated and shown to be a manifestation of the service-connected disability, and the Veteran does not claim that any of them are present.  

Thus, the criteria for the assignment of a compensable disability rating for the service-connected right great toe injury residuals are not met.  


II.  Forehead Scar 

The Veteran's service-connected forehead scar is currently rated as noncompensably disabling under DC 7800.  

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under DCs 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran filed his claim for an increased disability rating in July 2005, and the February 2006 rating decision currently on appeal denied that claim.  These actions occurred prior to the amendment to the rating criteria, and the Veteran and his representative have not requested a review under the new criteria.  As such, the Veteran's pending claim currently on appeal will be reviewed under the criteria in effect prior to October 23, 2008.

Under the criteria in effect when he filed his claim, DC 7800 provided ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provided that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118 , were: 

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Diagnostic Code 7800 further provided that a skin disorder with one characteristic of disfigurement of the head, face, or neck was rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, was rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, was rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, was rated 80 percent disabling.  38 C.F.R. § 4.118.  

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provided that unretouched color photographs were to be taken into consideration when rating under these criteria.  Id. 

Under the criteria effective as of October 23, 2008, in addition to the former criteria listed above, Notes (4) and (5) were added.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, DC 7800, Note (4).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118 , DC 7800, Note (5) (2011). 

Reviewing the evidence of record, the Board finds that the Veteran is not entitled to a compensable evaluation under the applicable rating criteria, or even under those in effect from October 23, 2008, because he does not have at least one characteristic of disfigurement.  Significantly, during the VA examination in 1972, the examiner noted that the scar was nondisfiguring and measured only 2 mm.  Under Note (1), a scar must be 13 cm in length and be 0.6 cm in width to be considered a characteristic of disfigurement.  The scar was not adherent to the underlying tissue, the skin was not hypo-or hyper-pigmented in an area exceeding 6 square inches, the skin texture was not abnormal in an area exceeding 6 square inches, underlying soft tissue was not missing in an area exceeding 6 square inches, and the skin was not indurated and inflexible in an area exceeding 6 square inches.  There was indication of pain, instability or injury to the muscle or nerve.  

In sum, given the findings of record, the Board finds that the criteria for a compensable disability rating for the service-connected forehead scar are not met. 

Also, pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating is in order when there exists such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Thus, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

The schedular evaluations in this case are not inadequate.  The Veteran has not identified any factors which may be considered to be exceptional or unusual as to render impractical the application of the regular schedular standards and the Board has been similarly unsuccessful.  As discussed above, there are higher ratings available for the Veteran's service-connected right great toe disability and forehead scar, but the required manifestations have not been shown.  Moreover, there is no evidence that either service-connected disability required hospitalization at any pertinent time during this appeal and the medical evidence of record is void of any finding of exceptional symptomatology beyond that contemplated by the schedule of ratings.  

While the Board is sympathetic to the difficulties the Veteran's service-connected disabilities may cause him in maintaining employment and a certain level of activity, the evidence does not reflect that the average industrial impairment he suffers is in excess of that contemplated by the assigned evaluations, or that application of the schedular criteria is otherwise rendered impractical.  In other words, the regular schedular standards contemplate the symptomatology shown.  Accordingly, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, his complaints to healthcare providers, or the supportive statements of his friends.  During the course of the appeal, he has indicated that his service-connected right great toe disability has significantly limited his physical activities, and he is competent to describe readily visible and identifiable symptoms.  Although the Veteran and his friends are competent to report any observable physical symptoms that the Veteran has experienced, they are not competent to make medical determinations regarding the severity of his service-connected disabilities.  Inasmuch as neither he nor his friends are competent to identify a specific level of disability as determined by the appropriate diagnostic codes, the Board finds the medical evidence to be of greater probative value.  

Finally, the Court has recently held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, the holding of Rice is inapplicable here because the evidence of record does not illustrate that the Veteran's service-connected right great toe disability and forehead scar prevent him from obtaining and maintain gainful employment - nor has the Veteran so contended.  At this point, therefore, there is no cogent evidence of unemployability due solely to these particular service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed further.  

The preponderance of the evidence is against the claims, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3


ORDER

A compensable disability rating for the residuals of an injury to the right great toe is denied.

A compensable disability rating for a scar of the forehead as a residual of a shell fragment wound is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


